Case 2:20-cv-10627-KM-ESK Document 21 Filed 10/26/20 Page 1 of 2 PageID: 203




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


MEDWELL, LLC,

      Plaintiff,

      v.

CIGNA CORPORATION, CIGNA                      Civ. No. 20-10627 (KM) (ESK)
HEALTH AND LIFE INSURANCE
COMPANY, CIGNA HEALTHCARE OF                     PROCEDURAL ORDER
NEW JERSEY, INC., CONNECTICUT
GENERAL LIFE INSURANCE
COMPANY, JOHN DOES 1–20, JANE
DOES 1–20, XYZ CORPORATIONS 1–
20, and ABC PARTNERSHIPS 1–20,

      Defendants.


KEVIN MCNULTY, U.S.D.J.:
      Pending before the Court is MedWell, LLC’s motion to remand. (DE 8.) In
opposition, Cigna Defendants argue that one of MedWell’s claims is completely
preempted under the Employee Retirement Income Security Act of 1974
“(ERISA”), 29 U.S.C. § 1001, et seq. (DE 13.) To establish complete preemption,
Cigna Defendants will need to show, among other things, that MedWell “is the
type of party that can bring a claim” under ERISA. Progressive Spine &
Orthopaedics, LLC v. Anthem Blue Cross Blue Shield, Civ. No. 17-536, 2017 WL
4011203, at *5 (D.N.J. Sept. 11, 2017) (emphasis omitted). That showing
entails proving that MedWell has a valid assignment of benefits from Cigna-
insured patients. Am. Orthopedic & Sports Med. v. Indep. Blue Cross Blue
Shield, 890 F.3d 445, 450 (3d Cir. 2018). MedWell argues for the first time in
its reply brief that Cigna Defendants have failed to establish that there is no
anti-assignment clause in their plans with patients treated by MedWell that
would void any assignment. (DE 14 at 9–11.) See generally Am. Orthopedic, 890
F.3d at 447–48 (noting that anti-assignment clauses have proliferated); N.
Case 2:20-cv-10627-KM-ESK Document 21 Filed 10/26/20 Page 2 of 2 PageID: 204




Jersey Brain & Spine Ctr. v. United Healthcare Ins. Co., Civ. No. 18-15631, 2019
WL 6317390, at *3 (D.N.J. Nov. 25, 2019) (explaining that reviewing the plan
for an anti-assignment clause is necessary to determine complete preemption),
report & recommendation adopted by 2019 WL 6721652 (D.N.J. Dec. 10, 2019).
Because Cigna has the burden of demonstrating that removal is proper,
because it possesses the relevant information, and because Medwell raised this
argument for the first time in a reply brief to which Cigna had no opportunity
to respond,
      IT IS this 26th day of October, 2020
      ORDERED that the Cigna Defendants shall submit a surreply addressing
the anti-assignment clause issue raised in MedWell’s reply. The sur-reply is not
to exceed five pages and must be submitted within seven days. Accompanying
exhibits may be submitted.


                                             /s/ Kevin McNulty
                                             ___________________________________
                                             Hon. Kevin McNulty
                                             United States District Judge




                                       2
